June 09, 2006


Mr. Eric Gordon Walraven
Godwin Pappas Langley Ronquillo, LLP
1201 Elm Street, Ste. 1700
Dallas, TX 75270
Mr. Terry L. Jacobson
Jacobson Beard & Edmondson, P.C.
733 West Second Ave.
Corsicana, TX 75110

RE:   Case Number:  05-0454
      Court of Appeals Number:  10-03-00322-CV
      Trial Court Number:  62048

Style:      CITIZENS NATIONAL BANK IN WAXAHACHIE
      v.
      TERRY SCOTT

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion and judgment in the above-referenced cause.  Pursuant to Texas  Rule
of Appellate Procedure 59.1, after granting  the  petition  for  review  and
without hearing oral argument, the Court  reverses  the  court  of  appeals'
judgment and remands the case to that court.


                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Sharri       |
|   |Roessler         |
|   |Ms. Billie Ann   |
|   |Fuller           |